                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                             CASE NO. 7:19-CR-151-D

UNITED STATES OF AMERICA                   ORDER
       V.


MARVARLUSCORTELSNEAD



      Upon motion of the United States and for good cause shown, it is hereby

ORDERED that the government's Notice of Filing of Impact Statement and attached

statements, Docket Entry 210, filed in the above-captioned matter be sealed, except

that a copy shall be provided to the Office of the United States Attorney and counsel

for the defendant.

      This the 11 day of JuNe.         , 2021.




                                       United _States District Judge
